Name: Council Regulation (EEC) No 1707/91 of 13 June 1991 fixing the production aid for certain cereals sown in the 1991/92 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  agricultural policy
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 162/ 9 COUNCIL REGULATION (EEC) No 1707/91 of 13 June 1991 fixing the production aid for certain cereals sown in the 1991 /92 marketing year without resulting in production out of proportion with the actual requirements of the Community market; whereas , to that end, aid should be maintained at the same level , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727/ 75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 3577 /90 ( 2), and in particular Article 10b ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), . Having regard to the opinion of the Economic and Social Committee ( s ), Whereas the objective of production aid for certain cereals provided for in Article 10b of Regulation (EEC) No 2727 / 75 is to encourage the production of buckwheat , canary seed and millet in the Community as an alternative to the production of surplus cereals ; whereas the aid must be of an amount which permits that objective to be attained Article 1 The production aid for buckwheat, canary seed and millet provided for in Article 10b of Regulation (EEC) No 2727/75 and sown during the 1991 / 92 marketing year shall be ECU 50 per hectare. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 13 June 1991 . For the Council The President A. BODRY (*) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 353 , 17 . 12. 1990 , p . 23 . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p. 11 . ( 4 ) OJ No C 158 , 17. 6 . 1991 . ( s ) OJNoC 159 , 17 . 6 . 1991 .